DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on September 14, 2020, is for a reissue examination for United States Patent Number US 8,198,563 B2, which was issued to Tsai (hereinafter “the ‘563 Patent”).
The application 12/759,408 (hereinafter “the ‘408 Application”) for the ‘563 Patent was filed on April 13, 2010, which is entitled to the benefit of the filing dates of the prior applications TW 098112573 filed on 4/15/2009, TW 098117405 filed on 5/26/2009, TW 098210021 filed on 6/5/2009, and TW 099100847 filed on 1/13/2010 in the foreign country Taiwan under 35 U.S.C. § 119 (a)-(d); thus, the instant reissue application is not being examined under the first inventor to file provisions of the AIA .

Reissue Examination Procedures
Reissue applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘563 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.
Reissue applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Reissue applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.


Receipt Acknowledgement
The reissue applicant filed a preliminary amendment with the instant reissue application on September 14, 2020.  In the preliminary amendment, the original claims 1-6, 12-15, 18, 19, 22, 24, and 26 are not amended, but the original claim 21 is amended and the original claims 7-11, 16, 17, 20, 23, 25, 27-33 are canceled, and new claims 34-62 are added.
Currently, the claims 1-6, 12-15, 18, 19, 21, 22, 24, 26 and 34-62 are subject to the examination of this reissue application.

Assignment
The ‘563 Patent sought to be reissued has been assigned to: KIWI CONNECTION, LLC of WACO, TEXAS.  The Assignee submitted the form PTO/AIA /53 “Reissue Application: Consent of Assignee” with the form PTO/AIA /96 “Statement under 37 CFR § 3.73(c)” specifying in the record of the reissue application where such evidence is recorded in the Office (i.e., Reel and Frame number 053711 / 0762).  Therefore, the Examiner notices that the Assignee in the reissue is the reissue applicant pursuant to 37 CFR § 1.172(a).

Oath/Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR § 1.175 and MPEP § 1414.
The reissue applicant filed two reissue declarations, i.e., reissue application declaration by the assignee and reissue application declaration by the inventor, accompanied by the instant reissue application.  In the declarations, the respective declarant alleges that there exists at least one error upon which the subject reissue is based is the inclusion of claims 7-11, 16, 17, 20, 23, 25, and 27-33 in the ‘563 Patent because an apparent administrative error by the Office by including the non-elected claims 7-11, 16, 17, 20, 23, 25, and 27-33 in the ‘563 Patent.
The instant reissue application is filed to correct the administrative error in the ‘563 Patent, wherein the correction to the ‘563 Patent is an editorial or clerical error which does not cause the ‘563 Patent to be deemed wholly or partly inoperative or invalid for the reasons specified in 35 U.S.C. § 251.
Furthermore, as mentioned in the above, the reissue applicant submitted two reissue declarations, i.e., reissue application declaration by the assignee and reissue application declaration by the inventor.  Reissue application declaration by the inventor (form PTO/AIA /05) or reissue application declaration by the assignee (form PTO/AIA /06) may be used to prepare a 
Therefore, the declared error and its correction to the ‘563 Patent do not provide a basis for reissue although this correction may also be included in a reissue application, where a 35 U.S.C. § 251 error is already present. See MPEP § 1402.

Claim Objections
Claims 12, 21, 37, 38, 53, and 54 are objected to because of the following informalities:
The claim 1 and its dependent claims 12 and 21 respectively recite a phrase "a plastic base" in line 3 of the claim 1, in line 1 of the claim 12, and in line 4 of the claim 21.  Therefore, the respective phrases “the plastic base” recited in the claims 12 and 21 are not definitely clarified upon which one of the phrases "a plastic base" recited in the respective claims 1, 12, and 21 should be antecedently based.
The claims 37 and 53 respectively recite the term "the first row of contacts" in line 2.  However, it has not been specifically clarified in the claims 37, 53 and their correspondingly intervening claims.  Therefore, the Examiner presumes that the term “the first row of contacts” could be considered as --the row of first contacts-- in light of the specification since it is not defined in the claims.
The claims 38 and 54 respectively recite the term "the second row of contacts" in line 2.  However, it has not been specifically clarified in the claims 38, 54 and their correspondingly intervening claims.  Therefore, the Examiner presumes that the term “the second row of contacts” could be considered as --the row of second contacts-- in light of the specification since it is not defined in the claims.
Appropriate corrections are required.

Claim Rejections - 35 USC § 251
Claims 1-6, 12-15, 18, 19, 21, 22, 24, 26, and 34-62 are rejected as being based upon defective reissue declarations under 35 U.S.C. § 251 as set forth above. See 37 CFR § 1.175.
The nature of the defect(s) in the reissue declarations is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6, 12-15, 18, 19, 21, 22, 24, 26, and 34-62 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 1, 34, and 50 are indefinite because the claimed structure (and thus claim scope) cannot be reasonably determined.  In particular, it is unclear to a person of ordinary skill in the art if the reissue applicant intends the scope of respective claims 1, 34, and 50 to be drawn to the structure of the subcombination (i.e. “socket structure”) alone, or alternatively, if the reissue applicant intends the scope of respective claims 1, 34, and 50 to be drawn to the structure of the “socket structure” in combination with the “plug”.  To support this conclusion, the Examiner notes the following:
(i) First Plausible Interpretation: the scope of respective claims 1, 34, and 50 is limited to the claimed invention “socket structure” alone.
A first, plausible interpretation is that respective claims 1, 34, and 50 is drawn to the claimed “socket structure” alone as stated in the preamble of respective claims 1, 34, and 50.  For example, the respective claims 1, 34, and 50 begins: “A socket structure with duplex electrical connection ..., the socket structure comprising: ...”.  This is a strong evidence that the respective claims 1, 34, and 50 is limited to a “socket structure”.
Claims dependent upon the respective claims 1, 34, and 50 also limit the scope of respective claims 1, 34, and 50 to the claimed “socket structure” since claims 2-5, 12-15, 18, 19, 21, 22, 24, 26, 35-49, and 51-62 begin with “[t]he socket structure of claim 1, 34, 50, or its prior claims ....”.  Thus, the preamble in claims dependent upon respective claims 1, 34, and 50 also support a conclusion that the respective claims 1, 34, and 50 (and their corresponding dependents claims) are limited to a “socket structure”.  This is additional evidence that the respective claims 1, 34, and 50 is limited to a “socket structure”.
Although the respective claims 1, 34, and 50 also limits the scope to the subject matter “plug” since the respective claims 1, 34, and 50 recites “... may be connected to a plug,” the limitation does not patentable weight because the subject matter “plug” is not a part of the claimed invention “socket structure”.
From this evidence, a person of ordinary skill in the art could reasonably interpret the scope of respective claims 1, 34, and 50 as limited to the “socket structure” alone.
(ii) Second Plausible Interpretation: the scope of claim 1 is to the claimed invention “socket structure” in combination with a “plug”.
First, the respective claims 1, 34, and 50 recites the passage “a connection slot, which is disposed in front of the plastic base and may be connected to a plug having at least one row of connection terminals”.  From this claim language, the Examiner finds that the “socket structure” and a “plug” must be separate claim elements that do not overlap in scope since the “socket structure” must have a configuration that allows it to “be connected to a plug”.  This is a strong evidence that the respective claims 1, 34, and 50 discusses at least two separate elements, a “socket structure” and a “plug,” respectively.
Second, the Examiner finds that the preamble of the respective claims 1, 34, and 50 ends by “the socket structure comprising ...,” then goes on to recite various claim elements that, to one of ordinary skill in the art, must be within the “socket structure” because that is what the preamble requires.  Those elements that must be within the “socket structure” are, among other things, the “plug”.
Thus, this is strong evidence that the respective claims 1, 34, and 50 positively recites at least two separate elements, the “socket structure” and either the “plug”.
Therefore, from the evidence noted above in this section, a person of ordinary skill in the art could alternatively (yet reasonably) interpret the respective claims 1, 34, and 50 as being drawn to a “socket structure” (as suggested by the preambles) in combination with a “plug” as suggested by the body of claim respective claims 1, 34, and 50.
(iii) Third Indeterminate Structure and Scope: structure and scope of respective claims 1, 34, and 50 cannot be reasonably determined.
The Examiner finds that the evidence noted above indicates that the two plausible claim interpretations have different claim structure and thus contradict each other since the first plausible interpretation does not include the “plug” and the second plausible interpretation includes the “plug”.  Thus, the two plausible claim interpretations have differing claim elements needed for direct infringement.
Because a potential infringer of respective claims 1, 34, and 50 would not know if direct infringement required creation or importation (i.e., possession) of the subcombination alone (i.e. the “socket structure” from the preamble of respective claims 1, 34, and 50), or if direct infringement required possession of the combination of “socket structure” and the “plug” as suggested by the body of respective claims 1, 34, and 50, the respective claims 1, 34, and 50 is indefinite under 35 U.S.C. § 112 (pre-AIA ), second paragraph.
Reissue applicant is reminded that “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008)(precedential).
To overcome this particular 35 U.S.C. § 112 (pre-AIA ), second paragraph, rejection and assuming reissue applicant’s original specification supports such an amendment under 35 U.S.C. § 112 (pre-AIA ), first paragraph, the Examiner recommends (by way of example only) that if it is reissue applicant’s desire to claim only the subcombination “socket structure,” the body of the respective claims 1, 34, and 50 must be amended to exclude (or not positively recite) the “plug”.
Alternatively, if it is reissue applicant’s desire to claim a “socket structure” in combination with the “plug,” the preamble of respective claims 1, 34, and 50 must be amended to reflect reissue applicant’s intent.
The claims 2-6, 12-15, 18, 19, 21, 22, 24, and 26 are dependent claims of the claim 1.
The claims 35-49 are dependent claims of the claim 34.
The claims 51-62 are dependent claims of the claim 50.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6, 12, 14, 15, 18, 19, 21, 24, and 34-62 are rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by Teicher [US 2006/0024997 A1].
Referring to claim 1, Teicher discloses a socket structure with duplex electrical connection (i.e., reversible universal serial bus (USB) receptacle (socket) in Figs. 5a-8g; See Abstract and ¶ [0008]), the socket structure (i.e., said reversible USB receptacle) comprising:
a plastic base (e.g., rear housing in Figs. 5a and 6a; See ¶ [0133], wherein it anticipates that that the plastic base is typically formed as a unitary molded plastic or element);
a connection slot (i.e., space within sleeve 148 in Figs. 5a-5b), which is disposed in front of the plastic base and may be connected to a plug (i.e., A-type USB standard plug 168 in Figs. 5c-5d) having at least one row of connection terminals (i.e., a set of four electrical contacts 176 in Fig. 5d; See ¶ [0141]);
a tongue (i.e., tongue arrangement 150 of Figs. 5a-5b; See ¶ [0013]), which
has a first surface (i.e., upper side 158 of central insulating layer 152 in Fig. 5b) and a second surface (i.e., lower side 162 of said central insulating layer in Fig. 5b) disposed opposite the first surface (See ¶ [0140]), and
is disposed on one end of the plastic base and within the connection slot (See Fig. 5a),
such that chambers of the connection slot (i.e., hollow sections of said space within sleeve 148 in Figs. 5a-5b) on two sides of the tongue (i.e., on said upper and lower sides of said tongue arrangement 150 of Fig. 5b) make the plug (i.e., said A-type USB standard plug) be normally and oppositely inserted and positioned into the connection slot (i.e., inserting first orientation and second orientation; See ¶ [0109] and ¶ [0142]);
at least one row of first contacts (i.e., a set of electrical contacts 154 of Fig. 5b) separately arranged on the first surface of the tongue (i.e., being disposed in grooves 156 on said upper side 158 of central insulation layer 152 in Fig. 5b),
wherein each of the first contacts is electrically connected to a first pin extending out of the plastic base (See Fig. 5b, wherein said electrical contact 154 connected to a pin extending out of said rear housing); and
at least one row of second contacts (i.e., another set of electrical contacts 166 of Fig. 5b)  separately arranged on the second surface of the tongue (i.e., being disposed in grooves on said lower side 162 of central insulation layer 152 in Fig. 5b),
wherein: each of the second contacts is electrically connected to a second pin extending out of the plastic base (See Fig. 5b, wherein said electrical contact 166 connected to a pin extending out of said rear housing);
when the plug (i.e., said A-type USB standard plug) is normally inserted into the connection slot (i.e., first coupling orientation) with the at least one row of connection terminals of the plug (i.e., said set of four electrical contacts 176 in Fig. 5d) facing the second surface of the tongue (i.e., said lower side of said central insulating layer in Fig. 5b), the at least one row of connection terminals of the plug are electrically connected to the at least one row of second contacts (i.e., said four electrical contacts of said A-type USB standard plug are electrically connected to said another set of electrical contacts 166 in Fig. 5e; See ¶ [0143]); and
when the plug (i.e., said A-type USB standard plug) is oppositely inserted into the connection slot (i.e., second coupling orientation) with the at least one row of connection terminals of the plug (i.e., said set of four electrical contacts 176 in Fig. 5d) facing the first surface of the tongue (i.e., said upper side of said central insulating layer in Fig. 5b), the at least one row of connection terminals of the plug are electrically connected to the at least one row of first contacts (i.e., said four electrical contacts of said A-type USB standard plug are electrically connected to said set of electrical contacts 154 in Fig. 5e; See ¶ [0144]).

Referring to claim 2, Teicher teaches that
the at least one row of first contacts (i.e., a set of electrical contacts 154 of Fig. 5b) and the first pins (i.e., pins connected to said electrical contact 154 in Fig. 5b) are formed on at least one row of first terminals (See the extended conductors for said contacts 154 in Fig. 5b and 5e);
the first terminal is integrally formed with the first contact, a first extension, a first fixing portion and the first pin (See Figs, 5a-5e);
the at least one row of second contacts (i.e., another set of electrical contacts 166 of Fig. 5b) and the second pins are formed on at least one row of second terminals (See the extended conductors for said contacts 166 in Fig. 5b and 5e); and
the second terminal is integrally formed with the second contact, a second extension, a second fixing portion and the second pin (See Figs, 5a-5e).

Referring to claim 3, Teicher teaches that
the first contacts of the row of first terminals (i.e., a set of electrical contacts 154 of Fig. 5b) and the second contacts of the row of second terminals (i.e., another set of electrical contacts 166 of Fig. 5b) respectively project beyond one of the surfaces of the tongue (i.e.,  said electrical contacts 154 project beyond the upper surface of tongue arrangement 150 and said electrical contacts 166 project beyond the lower surface of the tongue arrangement in Figs. 5a-5b).

Referring to claim 4, Teicher teaches that
the chambers of the connection slot on the two sides of the tongue  (i.e., hollow sections of space within sleeve 148 on upper side 158 and lower side 162 of tongue arrangement 150 in Fig. 5b; See ¶ [0109]) are formed with compatible profiles (i.e., existing together without conflict; See Fig. 5a and ¶ [0140]),
the at least one row of connection terminals (i.e., a set of four electrical contacts 176 of A-type USB standard plug 168 in Fig. 5d) are formed on only one of the surfaces of the plug (See Fig. 5d and ¶ [0141]), and
the at least one row of connection terminals of the plug (i.e., said set of four electrical contacts of A-type USB standard plug) are electrically connected to only one of the rows of contacts on one of the surfaces of the tongue (See Fig. 5e and ¶ [0142]).

Referring to claim 5, Teicher teaches that
a metal housing (i.e., electrically conducting sleeve 148 of Fig. 5a) at least partially covering the plastic base (i.e., rear housing in Figs. 5a and 6a; See ¶ [0140]),
wherein the tongue (i.e., tongue arrangement 150 of Figs. 5a-5b) and the plastic base (i.e., said rear housing) are integrally formed (i.e., said tongue arrangement and said rear housing are connected together so as to make up a single complete unit of reversible USB socket in Fig. 5a).

Referring to claim 6, Teicher teaches that
the tongue (i.e., tongue arrangement 150 of Figs. 5a-5b) is formed with through slots (i.e., grooves 156 of Fig. 5b) separately arranged (See Fig. 5b), and
the first contacts of the first terminals (i.e., a set of electrical contacts 154 of Fig. 5b) and the second contacts of the second terminals (i.e., another set of electrical contacts 166 of Fig. 5b) are elastically moved in correspondence with the through slots (i.e., outwardly displacing with said grooves; See Figs. 5d-5e and ¶ [0140]).

Referring to claim 12, Teicher teaches that
the plug (i.e., A-type USB standard plug 168 in Figs. 5c-5d) has a plastic base (i.e., block 174 of Fig. 5d; See ¶ [0132], wherein it describe the block is typically formed from a molded plastic section) and a metal housing (i.e., metal sleeve of said A-type USB standard plug; See ¶¶ [0141]-[0142], wherein said metal sleeve is an electrically conducting shield 172 in Figs. 5c-5d),
the metal housing covers the plastic base (i.e., said metal sleeve 172 covers said block 174 in Fig. 5d),
a chamber (i.e., hollow 170 of Fig. 5d) is formed between the metal housing and the plastic base (i.e., between said metal sleeve 172 and said block 174 in Fig. 5d), and
the chamber (i.e., said hollow) is fitted with the tongue (i.e., tongue arrangement 150 of Fig. 5e) when the plug (i.e., said A-type USB standard plug 168 in Fig. 5e) is inserted into the connection slot (i.e., being inserted into space within sleeve 148 in Figs. 5a-5b; See Fig. 5e and ¶¶ [0142]-[0143]).
However, the limitations recited in the claim 12 do not have a patentable weight because the claimed subject matter “plug” is not a part of the claimed invention “socket structure”.

Referring to claim 14, Teicher teaches that
the at least one row of first contacts and the at least one row of second contacts (See Fig. 5b) pertain to the same connection interface and have oppositely arranged serial numbers (See ¶ [0007] and ¶ [0147]), and
the plug (i.e., A-type USB standard plug 168 in Figs. 5c-5d) may be normally and oppositely inserted for electrical connection with the connection terminals of the plug facing upward or downward (i.e., reversible connection for coupling with a USB A-type standard connector (See Abstract).

Referring to claim 15, Teicher teaches that
the socket structure (i.e., reversible universal serial bus (USB) receptacle (socket) in Figs. 5a-8g) is a universal serial bus (USB) socket (See ¶ [0008]), wherein
there are four rows of the first contacts and four rows of the second contacts (See Fig. 5b and ¶ [0109]).

Referring to claim 18, Teicher teaches that
the tongue (i.e., tongue arrangement 150 of Figs. 5a-5b) is disposed at a middle within the connection slot (i.e., said tongue arrangement is disposed at a middle within sleeve 148 in Fig. 5a) so that the connection slot (i.e., space within said sleeve) is formed with symmetric profiles in up, down, left and right chambers of the tongue (i.e., hollow sections of said space within said sleeve is formed with symmetric profiles in up, down, left and right hollow sections of said tongue arrangement in Fig. 5a).

Referring to claim 19, Teicher teaches that
at least one side (e.g., upper side) of the metal housing (i.e., electrically conducting sleeve 148 of Fig. 5a) projects inwardly to form at least one laterally elastically movable elastic sheet (See Fig. 5a and ¶ [0140]), and
when the plug (i.e., A-type USB standard plug 168 in Figs. 5c-5d) is inserted into the connection slot (i.e., space within sleeve 148 in Figs. 5a-5b), the at least one elastic sheet may rest against the plug or the tongue to prevent the plug from turning (See Fig. 6e and ¶ [0149]).

Referring to claim 21, Teicher teaches that
the at least one elastic sheet (i.e., inwardly projected and formed two laterally elastically movable parts on electrically conducting sleeve 148 in Figs. 5a-5b) comprises a first outer elastic sheet (i.e., said laterally elastically movable parts on lower side in Figs. 5a-5b) and a second outer elastic sheet (i.e., said laterally elastically movable parts on upper side in Figs. 5a-5b) which are disposed above and below of the tongue (i.e., disposed above and below of tongue arrangement 150 in Fig. 5a) on one side of the connection slot (i.e., on one side of sleeve 148 in Fig. 5a),
the plug (i.e., A-type USB standard plug 168 in Figs. 5c-5d) has a plastic base (i.e., block 174 of Fig. 5d; See ¶ [0132], wherein it describe the block is typically formed from a molded plastic section) and a metal housing (i.e., metal sleeve of said A-type USB standard plug; See ¶¶ [0141]-[0142], wherein said metal sleeve is an electrically conducting shield 172 in Figs. 5c-5d) covering the plastic base (i.e., said metal sleeve 172 covers said block 174 in Fig. 5d),
a chamber (i.e., hollow 170 of Fig. 5d) is formed between the metal housing and the plastic base (i.e., between said metal sleeve 172 and said block 174 in Fig. 5d), and
when the plug (i.e., said A-type USB standard plug 168 in Fig. 5e) is inserted into the connection slot (i.e., being inserted into space within sleeve 148 in Figs. 5a-5b), the chamber (i.e., said hollow) is fitted with the tongue (i.e., tongue arrangement 150 of Fig. 5e; See Fig. 5e and ¶¶ [0142]-[0143]),
the first outer elastic sheet on one side of the metal housing (i.e., said laterally elastically movable parts on lower side) is pushed away by the plug (i.e., said A-type USB standard plug 168 in Fig. 5e), and the second outer elastic sheet (i.e., said laterally elastically movable parts on upper side) rests against one of the surfaces of the plug (i.e., upper surface of said A-type USB standard plug 168 in Fig. 5e).
However, the limitations recited in the claim 21 regarding the structure of the subject matter “plug” do not have a patentable weight because the claimed subject matter “plug” is not a part of the claimed invention “socket structure”.

Referring to claim 24, Teicher teaches that
one end of the elastic sheet (i.e., end of inwardly projected and formed two laterally elastically movable parts on electrically conducting sleeve 148 in Figs. 5a-5b) is connected to one side of the metal housing near a front end of the metal housing (i.e., said laterally elastically movable parts are connected one side of said sleeve near the front end of the sleeve in Figs 5a-5b) and extends inwardly in an arced manner (See Figs. 5a-5b, wherein said laterally elastically movable parts are extended inwardly in an arced manner),
the elastic sheet (i.e., said laterally elastically movable parts) has a projection (i.e., outward displacement; See Figs. 5d-5e), and
the elastic sheet (i.e., said laterally elastically movable parts) is elastically moved outwardly when the projection is pressed (See Fig. 5e).

Referring to claim 34, Teicher discloses a socket structure with duplex electrical connection (i.e., reversible universal serial bus (USB) receptacle (socket) in Figs. 5a-8g; See Abstract and ¶ [0008]), the socket structure (i.e., said reversible USB receptacle) comprising:
a plastic base (e.g., rear housing in Figs. 5a and 6a; See ¶ [0133], wherein it anticipates that that the plastic base is typically formed as a unitary molded plastic or element);
a connection slot (i.e., space within sleeve 148 in Figs. 5a-5b), which is disposed in front of the plastic base and configured to be connected to a plug (i.e., A-type USB standard plug 168 in Figs. 5c-5d) having at least one row of connection terminals (i.e., a set of four electrical contacts 176 in Fig. 5d; See ¶ [0141]); 
a tongue (i.e., tongue arrangement 150 of Figs. 5a-5b; See ¶ [0013]), which 
has a first surface (i.e., upper side 158 of central insulating layer 152 in Fig. 5b) and a second surface (i.e., lower side 162 of said central insulating layer in Fig. 5b) disposed opposite the first surface (See ¶ [0140]), and
is disposed on one end of the plastic base and within the connection slot (See Fig. 5a),
such that chambers of the connection slot (i.e., hollow sections of said space within sleeve 148 in Figs. 5a-5b) on two sides of the tongue (i.e., on said upper and lower sides of said tongue arrangement 150 of Fig. 5b) allow the plug (i.e., said A-type USB standard plug) to be normally and oppositely inserted and positioned into the connection slot (i.e., inserting first orientation and second orientation; See ¶ [0109] and ¶ [0142]);
at least one row of first contacts (i.e., a set of electrical contacts 154 of Fig. 5b) separately arranged on the first surface of the tongue (i.e., being disposed in grooves 156 on said upper side 158 of central insulation layer 152 in Fig. 5b),
wherein each of the first contacts is electrically connected to a respective first pin extending out of the plastic base (See Fig. 5b, wherein said electrical contact 154 connected to a pin extending out of said rear housing); and
at least one row of second contacts (i.e., another set of electrical contacts 166 of Fig. 5b)  separately arranged on the second surface of the tongue (i.e., being disposed in grooves on said lower side 162 of central insulation layer 152 in Fig. 5b),
wherein: each of the second contacts is electrically connected to a respective second pin extending out of the plastic base (See Fig. 5b, wherein said electrical contact 166 connected to a pin extending out of said rear housing);
when the plug (i.e., said A-type USB standard plug) is normally inserted into the connection slot (i.e., first coupling orientation) with the at least one row of connection terminals of the plug (i.e., said set of four electrical contacts 176 in Fig. 5d) facing the second surface of the tongue (i.e., said lower side of said central insulating layer in Fig. 5b), the at least one row of connection terminals of the plug are electrically connected to the at least one row of second contacts (i.e., said four electrical contacts of said A-type USB standard plug are electrically connected to said another set of electrical contacts 166 in Fig. 5e; See ¶ [0143]); and
when the plug (i.e., said A-type USB standard plug) is oppositely inserted into the connection slot (i.e., second coupling orientation) with the at least one row of connection terminals of the plug (i.e., said set of four electrical contacts 176 in Fig. 5d) facing the first surface of the tongue (i.e., said upper side of said central insulating layer in Fig. 5b), the at least one row of connection terminals of the plug are electrically connected to the at least one row of first contacts (i.e., said four electrical contacts of said A-type USB standard plug are electrically connected to said set of electrical contacts 154 in Fig. 5e; See ¶ [0144]).

Referring to claim 47, Teicher teaches that
the at least one row of first contacts (i.e., a set of electrical contacts 154 of Fig. 5b) and the respective first pins (i.e., pins connected to said electrical contacts 154 and extending out of rear housing in Fig. 5a) are formed on respective ones of a row of first terminals (See Fig. 5b and  ¶ [0140]).

Referring to claim 48, Teicher teaches that
a first contact (e.g., the left-most electrical contact of a set of electrical contacts 154 in Fig. 5b) and a second contact (e.g., the right-most electrical contact of the set of electrical contacts 154 in Fig. 5b) respectively project beyond one surface of the tongue (See Figs. 5a-5d and  ¶ [0140]).

Referring to claim 49, Teicher teaches that
each of the first contacts (i.e., each of electrical contacts 154 in Fig. 5b) and each of the second contacts (i.e., each of electrical contacts 166 in Fig. 5b) are within the connection slot (i.e., space within sleeve 148 in Figs. 5a-5b).

Referring to claim 50, Teicher discloses a socket structure configured for a duplex electrical connection (i.e., reversible universal serial bus (USB) receptacle (socket) in Figs. 5a-8g; See Abstract and ¶ [0008]) with a plug (i.e., A-type USB standard plug 168 in Figs. 5c-5d), the socket structure (i.e., said reversible USB receptacle) comprising:
a plastic base (e.g., rear housing in Figs. 5a and 6a; See ¶ [0133], wherein it anticipates that that the plastic base is typically formed as a unitary molded plastic or element);
a connection slot (i.e., space within sleeve 148 in Figs. 5a-5b), which is disposed in front of the plastic base and configured to be connected to the plug (i.e., said A-type USB standard plug) having at least one row of connection terminals (i.e., a set of four electrical contacts 176 in Fig. 5d; See ¶ [0141]);
a tongue (i.e., tongue arrangement 150 of Figs. 5a-5b; See ¶ [0013]), comprising
a first surface (i.e., upper side 158 of central insulating layer 152 in Fig. 5b) and a second surface (i.e., lower side 162 of said central insulating layer in Fig. 5b) disposed opposite the first surface (See ¶ [0140]),
the tongue (i.e., said tongue arrangement) being disposed on one end of the plastic base and within the connection slot (See Fig. 5a),
such that chambers of the connection slot (i.e., hollow sections of said space within sleeve 148 in Figs. 5a-5b) on two sides of the tongue (i.e., on said upper and lower sides of said tongue arrangement 150 of Fig. 5b) allow the plug (i.e., said A-type USB standard plug) to be normally and oppositely inserted and positioned into the connection slot (i.e., inserting first orientation and second orientation) based on an operational state of when the socket structure is connected to the plug (i.e., based on the state of coupling orientation; See ¶ [0109] and ¶ [0142]);
at least one row of first contacts (i.e., a set of electrical contacts 154 of Fig. 5b) separately arranged on the first surface of the tongue (i.e., being disposed in grooves 156 on said upper side 158 of central insulation layer 152 in Fig. 5b),
wherein each of the first contacts is electrically connected to a respective at least first pin extending out of the plastic base (See Fig. 5b, wherein said electrical contact 154 connected to a pin extending out of said rear housing); and
at least one row of second contacts (i.e., another set of electrical contacts 166 of Fig. 5b)  separately arranged on the second surface of the tongue (i.e., being disposed in grooves on said lower side 162 of central insulation layer 152 in Fig. 5b),
wherein: each of the second contacts is electrically connected to a respective at least second pin extending out of the plastic base (See Fig. 5b, wherein said electrical contact 166 connected to a pin extending out of said rear housing); and,
the socket structure (i.e., said reversible universal serial bus (USB) receptacle (socket)) is configured for two separate operational states:
a first operational state (i.e., first coupling orientation) when the plug (i.e., said A-type USB standard plug) is normally inserted into the connection slot with the at least one row of connection terminals of the plug (i.e., said set of four electrical contacts 176 in Fig. 5d) facing the second surface of the tongue (i.e., said lower side of said central insulating layer in Fig. 5b), the at least one row of connection terminals of the plug are configured to electrically connected to the at least one row of second contacts (i.e., said four electrical contacts of said A-type USB standard plug are configured to electrically connected to said another set of electrical contacts 166 in Fig. 5e; See ¶ [0143]); and
a second operational state (i.e., second coupling orientation) when the plug (i.e., said A-type USB standard plug) is oppositely inserted into the connection slot (i.e., second coupling orientation) with the at least one row of connection terminals of the plug (i.e., said set of four electrical contacts 176 in Fig. 5d) facing the first surface of the tongue (i.e., said upper side of said central insulating layer in Fig. 5b), the at least one row of connection terminals of the plug are configured to electrically connected to the at least one row of first contacts (i.e., said four electrical contacts of said A-type USB standard plug are electrically connected to said set of electrical contacts 154 in Fig. 5e; See ¶ [0144]).

Referring to claims 35 and 51, Teicher teaches that
a metal housing (i.e., electrically conducting sleeve 148 of Fig. 5a) at least partially covering the plastic base (i.e., rear housing in Figs. 5a and 6a; See ¶ [0140]).

Referring to claims 36 and 52, Teicher teaches that
the tongue (i.e., tongue arrangement 150 of Figs. 5a-5b) and the plastic base (i.e., said rear housing) are integrally formed (i.e., said tongue arrangement and said rear housing are connected together so as to make up a single complete unit of reversible USB socket in Fig. 5a).

Referring to claims 37 and 53, Teicher teaches that
a plurality of slots (i.e., grooves on upper side 158 in Fig. 5b) in the tongue (i.e., tongue arrangement 150 of Figs. 5a-5b) for respective ones of the row of first contacts (i.e., for respective ones of electrical contacts 154 in Fig. 5d).

Referring to claims 38 and 54, Teicher teaches that
a plurality of slots (i.e., grooves on lower side 162 in Fig. 5b) in the tongue (i.e., tongue arrangement 150 of Figs. 5a-5b) for respective ones of the row of second contacts (i.e., for respective ones of electrical contacts 166 in Fig. 5d).

Referring to claims 39 and 55, Teicher teaches that
a rear cover on the plastic base (See Figs. 5a and 6a).

Referring to claims 40 and 56, Teicher teaches that
each contact (i.e., respective ones of electrical contacts 154 and 166 in Fig. 5d) is a portion of a respective terminal (See Figs. 5a-5e).

Referring to claims 41 and 57, Teicher teaches that
each of the first contacts (i.e., each of electrical contacts 154 in Fig. 5b) is electrically connected to the respective first pin extending out of the plastic base through a rear cover (See Figs. 5b, 5d, and 6a; See ¶¶ [0145]-[0146]).

Referring to claims 42 and 58, Teicher teaches that
each of the second contacts (i.e., each of electrical contacts 166 in Fig. 5b) is electrically connected to the respective second pin extending out of the plastic base through a rear cover (See Figs. 5b, 5d, and 6a; See ¶¶ [0145]-[0146]).

Referring to claims 43 and 59, Teicher teaches that
at least one row of first terminals (i.e., row of electrical contacts 154 of Fig. 5b) separately arranged on the first surface of the tongue (i.e., separately arranged on upper side 158 from row of electrical contacts 166 on lower side 162 of central insulating layer 152 in Fig. 5b).

Referring to claims 44 and 60, Teicher teaches that
at least one row of second terminals (i.e., row of electrical contacts 166 of Fig. 5b) separately arranged on the second surface of the tongue (i.e., separately arranged on lower side 162 from row of electrical contacts 154 on upper side 158 of central insulating layer 152 in Fig. 5b).

Referring to claims 45 and 61, Teicher teaches that
at least two of the first contacts are not in electrical communication with one another (See Fig. 5b, wherein all four contacts 154 in grooves 156 are electrically separate); .

Referring to claims 46 and 62, Teicher teaches that
at least two of the second contacts are not in electrical communication with one another (See Fig. 5b, wherein all four contacts 166 in grooves on lower side 162 are electrically separate).

The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Teicher [US 2006/0024997 A1] as applied to claims 1-6, 12, 14, 15, 18, 19, 21, 24, and 34-62 above, and further in view of Ni et al. [US 7,269,004 B1; hereinafter “Ni”].
Referring to claim 13, Teicher discloses all the limitations of the claim 13 except that does not teach the plug does not have a metal housing, and when the plug is inserted into the connection slot, the plug may be connected to a top side or a bottom side of the tongue so that two plugs may be simultaneously connected to the top and bottom sides of the tongue.
Ni discloses a low-profile USB device (See Abstract) comprises:
a plug (i.e., plug section 114 in Fig. 1(A)) does not have a metal housing (See col. 5, line 65 through col. 6, line 4), and
when the plug (i.e., said plug section) is inserted into a connection slot (i.e., lower region 25A of female USB socket connector 22 in Figs. 2(A)-2(B)), the plug (i.e., said plug section) may be connected to a bottom side of a tongue (i.e., a lower surface of connector substrate 26 in Fig. 2(B); See col. 6, lines 5-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used said low-profile USB device, as disclosed by Ni, with said socket structure with duplex electrical connection (i.e., reversible universal serial bus (USB) receptacle (socket)), as disclosed by Teicher, in order to the plug (i.e., said plug section of Ni) may be connected to a top side or a bottom side of the tongue (i.e., the first surface or the second surface of tongue arrangement in Teicher) so that two plugs (i.e., two low-profile USB devices of Ni) may be simultaneously connected to the top and bottom sides of the tongue (i.e., being structurally insertable into hollow at the side of the first surface of the tongue arrangement and hollow at the side of the second surface of the tongue arrangement in Teicher) for the advantage of providing an easy to carry in a user’s pocket or to incorporate into a utility tool (See Ni, col. 3, lines 34-39).
However, the limitations recited in the claim 13 do not have a patentable weight because the claimed subject matter “plug” is not a part of the claimed invention “socket structure”.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claims 1, 5, 19, and 21, but would be allowable if the claim 22 is rewritten in independent form including all of the limitations of the base claims 1, 5, 19, 21, and overcomes the rejections under 35 U.S.C. § 251 and under 35 U.S.C. § 112 (pre-AIA ), second paragraph.
Claim 26 is objected to as being dependent upon a rejected base claims 1-3, but would be allowable if the claim 26 is rewritten in independent form including all of the limitations of the base claims 1-3 and overcomes the rejections under 35 U.S.C. § 251 and under 35 U.S.C. § 112 (pre-AIA ), second paragraph.

The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claim 22, the claim limitations of the claim 22 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that at least one elastic sheet comprising two inner elastic sheets disposed on inner sides of the two outer elastic sheets, and the two inner elastic sheets respectively rest against top and bottom surfaces on one side of the tongue.
With respect to claim 26, the claim limitations of the claim 26 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that a front end of the first contact has a first guide-in sheet, a front end of the second contact has a second guide-in sheet, the first contact and the second contact are vertically aligned with each other, and the first guide-in sheet and second guide-in sheet are staggered in a left to right direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen [US 7,628,655 B1] discloses electrical connector and inserting method thereof.
Wan et al. [US 7,731,535 B1] disclose receptacle connector assembly.
Daly et al. [US 6,190,190 B1] disclose reversible serial connector for digital devices.
Chiang [US 7,517,253 B1] discloses connector socket for eSATA and USB plugs.
Han [US 2007/0173129 A1] discloses connector.
Huang [US 2007/0072491 A1] discloses integrated signal connecting port.
Tsai [US 2006/0183371 A1] discloses electrical connector having a fastening assembly and a metal housing that pertain to different parts.
Le [US 6,609,928 B1] discloses stack universal serial bus connector.
Igarashi et al. [US 2007/0049115 A1] disclose electrical connector.
Trenne [US 2007/0243726 A1] discloses reversible universal serial bus connection interface for USB connectors and universal serial bus ports.
Chou et al. [US 7,182,646 B1] disclose connectors having a USB-like form factors for supporting USB and non-USB protocols.
Zheng et al. [JP 2009/043717 A] disclose socket connector.
The Examiner refers to Zheng et al. [JP 2009/043717 A] reference as a prior art made of record and not relied upon the claim rejection(s) in the instant Office Action, and it is referred to the original copy of foreign reference in foreign language (i.e., Japanese). The Examiner attaches a machine translated copy of the reference for the convenience of the reissue applicant.  However, the Examiner cautions the reissue applicant that the Office is not responsible for any erroneous interpretation resulting from inaccuracies between the original foreign language reference and the machine translation of the reference, as the machine translation may not reflect the original precisely.

A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992


Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992